PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/692,741
Filing Date: 31 Aug 2017
Appellant(s): Gosling et al.



__________________
Christopher R. Christenson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/06/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/07/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	On pages 7-9 of the Appeal Brief, Appellant argues that in Soffel, the claimed reference connection corresponds to a means for correcting fluctuations in magnet-excitation voltage.  With this interpretation, since the grounding disc of Baecker, the primary reference, does not correspond to any structure of the means for correcting fluctuations in magnet-excitation voltage, the combination cannot be made.  The examiner respectfully disagrees.  The examiner notes that Appellant has not addressed the rejection put forth by the examiner: the grounding disk 8’ of Baecker corresponds to the grounding means 17 of Soffel.  Appellant also seems to argue at the top of page 10 that a grounding means does not provide a reference potential.  The examiner respectfully disagrees.  The examiner notes that the claim does not narrowly define a reference potential such that an electrical ground cannot serve as an electrical reference.  In this case, Soffel discloses that an electrical ground is connected to the neutral point of the balanced amplifier means (Soffel: col. 2, lines 28-31), thus Soffel discloses using a ground potential as a reference potential.
	On pages 10-11 of the Appeal Brief, Appellant argues that modifying Baecker 
	On pages 12-14 of the Appeal Brief, regarding claim 10, Appellant argues that Loth does not disclose a central aperture that can reduce a line size.  Appellant argues that Loth only discloses, instead, a gasket that fits a variety of flanges having varying diameters.  The examiner respectfully disagrees.  The examiner notes that flanges having varying diameters correspond to pipes having varying diameters (Soffel: col. 1, lines 14-19).  The examiner further notes that the gasket of Loth has the same structure as Appellant’s reference connection 300:  compare Fig.1 of Loth in which the gasket 1 has a ring shape with a central aperture and Figs 3-5 of Appellant’s Drawings in which Appellant’s structure has a ring shape with a central aperture. One having ordinary skill in the art would understand that since Loth’s gasket has the same structure as Appellant’s reference connection, and since Loth contemplates using Loth’s gasket with flanges and pipes of different sizes, Loth discloses a gasket (i.e. a reference connection) with a central aperture that reduces a line size.


Respectfully submitted,
/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        
Conferees:
/David M. Gray/Supervisory Patent Examiner, Art Unit 2853                                                                                                                                                                                                        
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        











Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.